           Case 1:13-cv-01750-JLT Document 33 Filed 05/15/20 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DANIEL ANGEL RODRIGUEZ,                          )   Case No.: 1:13-cv-01750-JLT (HC)
                                                      )
12                  Petitioner,                       )   ORDER DIRECTING RESPONDENT TO NOTIFY
                                                      )   THE COURT REGARDING BUREAU OF
13          v.                                        )   PRISON’S COMPLIANCE
                                                      )
14   PAUL COPENHAVER,
                                                      )   (Doc. 32)
15                  Respondent.                       )
                                                      )
16                                                    )

17          Petitioner, a federal prisoner, filed a petition for writ of habeas corpus under 28 U.S.C. § 2241,

18   challenging the Bureau of Prison’s decision to deny his request for a nunc pro tunc designation, and

19   argued that he is entitled to credit toward his federal sentence for time spent in state custody. (Doc. 1.)

20   On May 29, 2014, the Court issued a decision granting Respondent’s motion to dismiss, finding it

21   lacked jurisdiction to review the petition. (Doc. 13.) Petitioner appealed the decision to the Ninth

22   Circuit after the Court denied his request for reconsideration. (Docs. 15, 16, 17.)

23          On May 25, 2016, the Ninth Circuit issued an opinion, reversing and remanding the Court’s

24   May 29, 2014 decision. (Doc. 26.) The mandate issued on August 10, 2016. (Doc. 28.) The opinion

25   states: “We reverse and remand for the district court to grant the writ and to direct the Bureau of

26   Prisons to reconsider, within 30 days, Rodriguez’s application for nunc pro tunc designation, and to do

27   so without regard to Chief Judge Moreno’s letter.” (Doc. 26 at 11-12.) Consistent with the Ninth

28   Circuit’s May 25, 2016 opinion, the Court granted Petitioner’s writ for habeas corpus and directed the

                                                          1
           Case 1:13-cv-01750-JLT Document 33 Filed 05/15/20 Page 2 of 2


1    Bureau of Prisons to reconsider Petitioner’s application for nunc pro tunc designation without regard

2    to the letter by Chief Judge Federico A. Moreno. (Doc. 29.)

3           On May 4, 2020, Petitioner filed a motion regarding the USCA mandate. (Doc. 32.) In light of

4    Petitioner’s motion, the Court DIRECTS Respondent to notify the Court within thirty days from the

5    date of service of this order whether the Bureau of Prisons complied with the Court’s order.

6
7    IT IS SO ORDERED.

8       Dated:     May 15, 2020                               /s/ Jennifer L. Thurston
9                                                     UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
